Rothrock, J.
The plaintiff moves to dismiss the appeal upon the ground that the certificate of the judge, authenticating the evidence in the court below, was not signed within the time allowed for an appeal. It appears from the record that the decree was entered on the nineteenth day of March, 1885. It is claimed the appeal was taken August 17, 1885; but the certificate of the judge was not made until December 11, 1885, more than six months after decree.
Following the case of Mitchell v. Laub, 59 Iowa, 36, the appeal must be
Dismissed.